Case: 17-12026   Date Filed: 01/04/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12026
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:16-cr-00222-KD-B-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TORRANCE DESHUN JOINER,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (January 4, 2018)

Before WILSON, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-12026    Date Filed: 01/04/2018   Page: 2 of 2


      Richard Shields, appointed counsel for Torrance Joiner in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Joiner’s conviction and sentence are AFFIRMED.




                                         2